ORDER

PER CURIAM.
Mark L. Dudley appeals from his conviction by jury of one count of felony murder in the second degree, § 565.021, one count of burglary in the second degree, § 569.170, and one count of armed criminal action, § 571.015. Appellant was sentenced as a prior and persistent offender to consecutive terms of life imprisonment on the felony murder count, fifteen years on the burglary count, and twenty-five years on the armed criminal action count. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).